COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER

Appellate case name:          Ruben Juarez v. The State of Texas

Appellate case number:        01-12-00061-CR

Trial court case number:      1268678

Trial court:                  185th District Court of Harris County

        State’s exhibit 98—a DVD of the defendant’s interrogation—was admitted into
evidence at trial in the above case. This Court orders the Harris County District Clerk, or
the court reporter if the exhibit is still in his or her possession, to send the original of
State’s exhibit 98—a DVD of the defendant’s interrogation—to this Court. The Clerk of
this Court is directed to cooperate with the district clerk and/or court reporter to provide
for the safekeeping, transportation, and return of such exhibit. See TEX. R. APP P.
34.6(g)(2).

       The exhibit is due in this Court no later than May 9, 2013.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                  Acting individually ☐ Acting for the Court



Date: April 26, 2013